DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 14 - referring to one or more magnets (paragraph [0057]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 14 dependent on Claim 4 recites the limitation "the handling tool" in "...wherein the locking element (6), the handling tool (8) and /or the storage element (110 comprises one or more magnets.".  There is insufficient antecedent basis from Claim 4 for this limitation in the claim.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-8 and 12-15 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Navarra Pruna (ES 2 353 171).
Regarding Claim 1, Navarra Pruna discloses a dating system for molds (p. 1, abstract), comprising:
 - a marking element (Fig. 1 p. 3 13th paragraph …marker that the invention proposes …) that engraves a determined date (p. 2 1st paragraph under Object of the Invention …designed to obtain any type of mark or sign on the surface of injected plastic parts, such as the date on which said parts have been manufactured…), characterized in that said marking element (p. 2 paragraphs 9th, 10th:…marker …is constituted from a steel rule… the said rule  as at its upper th 15th  paragraphs digits – 7) that indicate said determined date, said determined date being defined by letters and/or numbers, forming a line (Fig. 1 p. 2 8th paragraph …based on a linear bearing….). 


    PNG
    media_image1.png
    285
    174
    media_image1.png
    Greyscale


Regarding Claim 2, Navarra Pruna discloses all the limitations of Claim 1 and further discloses wherein said letters and/or numbers indicate a day, a month, a week and/or a year number (p. 2 5th paragraph 8th paragraph …months of the year, the month, or any information required to indicate plastic parts…;… …invention resolves…problem…).

Regarding Claim 3, Navarra Pruna discloses all the limitations of Claim 1 and further discloses wherein interchangeable inserts (6)   are removably mounted (Fig. 8 p. 3 1st 11th paragraphs…changes in dating are made by th paragraph rule [support] – 1…occupied by a variable number of digits – 7). 

Regarding Claim 4, Navarra Pruna discloses all the limitations of Claim 3 and further discloses wherein said support comprises a housing provided with a locking element (abstract …fixed to the rule – 1 by means of at least one permanent magnet – 8), to lock said inserts in position (Fig 1 p. 3 14th paragraph…fixed within the casing above – 6…with the collaboration of at least one permanent magnet – 8 …).

Regarding Claim 5, Navarra Pruna discloses all the limitations of Claim 4 and further discloses wherein said housing extends to the end of the support farthest from a shaft [rule – 1 forming a shaft: figure 4] (Figs. 3, 4 pp. 1 - 2 abstract, 10th paragraph… rule provided in it upper extremity of a slot – 6 open frontally and laterally…; …said rule has at its upper end with…casing, which is tightly housed, fully occupying said slot…).

Regarding Claim 6, Navarra Pruna discloses all the limitations of Claim 5 and further discloses wherein said locking element is placed centered in said housing (Figs. 3, 4 – centered see fig. 4;  p. 3 14th paragraph …with the collaboration of at least one permanent magnet – 8 which avoids leaving the housing…).


    PNG
    media_image2.png
    488
    198
    media_image2.png
    Greyscale

Regarding Claim 7, Navarra Pruna discloses all the limitations of Claim 5 and further discloses wherein said inserts comprise a cavity complementary to said locking element (Fig 3. p. 3 14th paragraph…a recess – 6…integrally occupied by a variable number of digits…and being fixed within the casing above...).

Regarding Claim 8, Navarra Pruna discloses all the limitations of Claim 1 and further discloses wherein the marking element (Fig.1, p. 3 15th paragraph marker – 1) comprises two or more interchangeable inserts (p. 1 abstract …rule 

Regarding Claim 12, Navarra Pruna discloses all the limitations of Claim 1 and further discloses a storage element for the interchangeable inserts (Fig. 1 p.2 10th paragraph …said rule – 1  has at its upper end with an also parallelepipedic casing, which is tightly housed, fully occupying said slot, a variable number of digits – 7…).

Regarding Claim 13, Navarra Pruna discloses all the limitations of Claim 12 and further discloses said storage element (Figs. 1, 3 p.3 14th paragraph recess – 6) comprises a storage area with a profile complementary to the cavity of each interchangeable insert (Figs. 3, 4 p. 3 14th paragraph …a recess – 6, also rectangular prismatic, open top and side and integrally occupied by a variable number of digits – 7, also prismatic-rectangular…).

Regarding Claim 14, Navarra Pruna discloses all the limitations of Claim 4 and further discloses wherein the locking element, the handling tool [see U.S.C. § 112(b) rejection above] and/or the storage element comprises one or more magnets (p. abstract …the rule – 1 moves axially with the mold open, to a situation of direct accessibility for said digits – 7, easily detachable when fixed to the rule – 1 by means of at least one permanent magnet – 8…).

Regarding Claim 15, Navarra Pruna discloses all the limitations of Claim 1 and further discloses wherein said marking element is movable between a use position and a position for removal and placement of the interchangeable inserts (Figs. 6-8 pp. 3-4 15th paragraph …marker is held stationary …until the limit situation of opening the mold shown in figure 7 , in which the digits – 7  remain within the housing preventing them out of it …additional displacement of the ejector plate – 4,…figure 8… for the digits – 7 can escape for exchange…).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Navarra Pruna (ES 2 353 171) in view of Ruskofsky (US 2012/0031292).
	Regarding Claim 9, Navarra Pruna discloses the dating system of Claim 1 with a marking element that engraves a determined date, as shown above, but does not disclose the presence of a handling tool to place and remove said interchangeable inserts.
	Ruskofsky teaches a marking element (paragraph [0007] – a kit for stamping a fabric such as socks) whereby the main components of the kit (Fig. 1 paragraph [0021] kit housing – 20) include interchangeable inserts as in Claim 1 (Fig. 1 paragraph [0021] plurality of stamps – 60) and a handling tool (Figs. 3, 4 paragraph [0022] stamp holding device – 30, handle – 32) to place and remove interchangeable inserts ( See Figs. 2a-2d below, abstract, selected stamp – 60 securely removed….and then replaced; see also claim 11):
                                             
    PNG
    media_image3.png
    724
    475
    media_image3.png
    Greyscale


One with ordinary skill in the art would be motivated to add this feature because when a reference mark is applied during production, an interchangeable insert may be used to imprint ink or a mark interchangeably without ever having to physically touch the insert (paragraphs [0006] [0022]).

	Regarding Claim 10, the combination of Navarra Pruna and Ruskofsky disclose all the limitations of Claim 9 and Ruskofsky further discloses that this handling tool comprises a recess for one or more of the interchangeable inserts (Fig. 2b see below paragraph [0026] …at least one side wall defines and indentation 62…complementary to a configuration of respective lower bars – 46 of respective clamping members – 42 …)
					
    PNG
    media_image4.png
    532
    375
    media_image4.png
    Greyscale



	Regarding Claim 11, the combination of Navarra Pruna and Ruskofsky disclose all the limitations of Claim 10 and Ruskofsky further teaches wherein said handling tool comprises a stop for retaining said interchangeable inserts in said recess (See Fig.2d below  paragraph [0025]….clamping members – 42 toward the closed configuration in an opposite manner…).
                                                           
    PNG
    media_image5.png
    443
    316
    media_image5.png
    Greyscale


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712